Citation Nr: 0908427	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-20 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance under the Veterans 
Education Assistance Program (VEAP), Chapter 32, Title 38, 
United States Code.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1992 and from October 2001 to September 2002.  She also had 
other periods of unverified active duty service.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 Regional Office (RO) 
administrative decision which determined that the Veteran was 
not eligible for VA educational assistance benefits under 
Chapter 32, Title 38, United States Code.   

The Veteran failed to report for a Board hearing at the RO 
which was scheduled in July 2008.  


FINDING OF FACT

The Veteran made no contributions to the Veterans Educational 
Assistance Program.  


CONCLUSION OF LAW

The requirements for eligibility for educational assistance 
under the Veterans Educational Assistance Program (Chapter 
32) have not been met.  38 U.S.C.A. §3202 (West 2002); 38 
C.F.R. § 21.4131 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  As noted below, the law, and not the 
underlying facts or development of the facts, is dispositive 
in the current appeal.

Analysis

The Veteran has claimed entitlement to VEAP benefits under 
Chapter 32, Title 38, United States Code.  

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221; 38 
C.F.R. § 21.5040.  All veterans who entered active duty after 
December 31, 1976, and before July 1, 1985, are eligible to 
participate in VEAP by enrolling during one's period of 
active service.  If one elects to enroll, one must generally 
participate for 12 consecutive months.  38 U.S.C.A. § 3221.  

The Board notes that it is not apparent if the Veteran had 
active duty service during the requisite time period set out 
above.  Two DD Form 214's are associated with the claims 
file.  They document that the Veteran served on active duty 
from August 1986 to August 1992 and from October 2001 to 
September 2002.  The DD Form 214 which documents the 
Veteran's service from August 1986 to August 1992 also 
indicates that the Veteran had prior active service of 4 
years and 4 months.  The Veteran's service prior to August 
1986 has not been verified.  The Board finds that, even if 
the Veteran served on active duty during the requisite time 
period, the claim must still be denied as she has not 
complied with the other requirements for entitlement to VEAP 
benefits.  

Pertinent regulations provide that, any otherwise eligible 
person desiring to participate must apply to the Service 
Department under which one serves, upon forms prescribed by 
the Service Department and/or the Secretary of Defense.  
Further, no application to participate may be made prior to 
entry upon active duty, and each application must be 
submitted in sufficient time to permit the service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050.  
An individual may not make any contributions after the date 
of one's discharge.  38 C.F.R. § 21.5052.

One who enrolls and participates in the program must agree to 
have a monthly deduction made from one's military pay of not 
less than $25.00 and no more than $100.00.  38 C.F.R. § 
21.5052(b)(1).  The maximum total contribution allowed per 
person is $2,700. 38 C.F.R. § 21.5052(c).  A participant is 
allowed to make the total contribution via a lump sum 
payment.  38 U.S.C.A. § 3222(a), (e); 38 C.F.R. §21.5052(f).

In the current case, the two DD 214's associated with the 
claims file both document the fact that the Veteran did not 
contribute to the post-Vietnam era Veteran's Educational 
Assistance Program.  The Veteran has not alleged that she 
made any such contributions.  In May 2007, the Department of 
the Air Force confirmed that the Veteran did not contribute 
to the VEAP program.  

The Veteran has argued that she attempted to obtain 
educational benefits at various times during her military 
career without success.  It is unfortunate that she was not 
informed of the VEAP program, but nevertheless the fact 
remains that she lacks eligibility based upon her failure to 
enroll in or participate in a VEAP program.  Thus, the 
criteria for basic eligibility to educational assistance 
benefits under Chapter 32, Title 38, United States Code, have 
not been met and the veteran's claim must be denied.  In 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Based on the 
foregoing, the appeal is denied.

The positive and negative evidence are not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to VEAP benefits under Chapter 32, Title 38, 
United States Code, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


